COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     The Nigerian Foundation v. Bedford Umezulike

Appellate case number:   01-20-00262-CV

Trial court case number: 2016-58037

Trial court:             295th District Court of Harris County

       The appellant has filed a Motion for Rehearing. The Court hereby requests that the
appellees file a response to the appellant’s motion. See TEX. R. APP. P. 49.2. The appellees’
response, if any, is due no later than Wednesday, October 19, 2022.


Justice’s signature: /s/ Gordon Goodman
                     Acting individually


Date: October 4, 2022